DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of cancelled claim 1 and amended claim 15.  

 	The Applicant’s arguments with respect to claims #9-13 and 15-17 in the reply filed on March 11, 2021 have been carefully considered, and are persuasive.  Previously withdrawn claim 14 has been rejoined.  A Notice of Allowability is forthwith issued in the present Office Action.

Rejoinder
 	Claims 9-13 and 15-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A), claim 14 is directed to nonelected species and which require all the limitations of allowable claim 9, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 6, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andre Szuwalski, Registration #35,701, on May 26, 2021.

(Claim 13: Currently Amended) The method of claim 9, wherein forming the  semiconductor material comprises epitaxially growing semiconductor material including germanium on exposed semiconductor surfaces of the plurality of fins.

 semiconductor material comprises depositing amorphous semiconductor material including germanium on exposed semiconductor surfaces of the plurality of fins.

Allowable Subject Matter
 	Claims #9-17 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “forming and patterning a tensile strained material so that the tensile strained material covers the plurality of fins” (claim 9).
 	As to claim 9, Allibert et al. (U.S. Patent Publication No. 2015/0325686 A1), hereafter “Allibert”, is the closest prior art.  Allibert teaches depositing a hard mask on a tensile strained semiconductor layer 102 of a substrate 106; patterning (FIG. 3) said hard mask and tensile strained semiconductor layer into a plurality of fins 108.  Although Allibert teaches the other claimed steps of performing an anneal (FIG. 6), forming a semiconductor material 118 on the plurality of fins, the semiconductor material including germanium, and driving germanium (¶ [0067]) from silicon germanium material 118 via a condensation reaction into the plurality of fins, Allibert does not teach these limitations in combination with “forming and patterning a tensile strained material so that the tensile strained material covers the plurality of fins”.  No other prior art was found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



/SUBERR L CHI/Primary Examiner, Art Unit 2829